DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: in claims 13 and 20 “a tool arm configured for carrying a tool”.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkbeiner (U.S. Patent No. 10,076,931 B2).

Referring to Claim 1: Finkbeiner teaches a lifting column (11 Figs. 1 and 6) for lifting a vehicle (shown in Fig. 6), comprising:
a frame (12 Figs. 1, 2, and 3a) provided with a first mast (14 Fig. 1 and 3a) and a second mast (15 Fig. 1 and 2);
at least one carrier (20 Figs. 1 and 2) configured for engaging the vehicle, wherein the at least one carrier (20 Figs. 1 and 2) is moveable (movable vertically relative to the first mast shown in Fig. 6; movable horizontally relative to the second mast (Columns 5-6, lines 66-3)) relative to the first mast (14 Fig. 1 and 3a) and the second mast (15 Fig. 1 and 2); and
a lifting mechanism (17 Figs. 1 and 2; Column 1, lines 13-16) with a drive (Column 5, lines 35-41) for moving the at least one carrier (20 Figs. 1 and 2) and lifting the vehicle (shown in Fig. 6), wherein the first mast (14 Fig. 1 and 3a) and the second mast (15 Fig. 1 and 2) are positioned on the frame (12 Figs. 1, 2, and 3a) at a mast distance (MD Fig, 1-A inserted below), and
wherein the mast distance (MD Fig, 1-A inserted below) enables access to a wheel of the vehicle (shown in Fig, 1-A inserted below).

    PNG
    media_image1.png
    565
    870
    media_image1.png
    Greyscale

Referring to Claim 2: Finkbeiner teaches the lifting column, wherein the first (14 Fig. 1, 3a, and 2-A inserted below) and second masts (15 Fig. 1, 2, and 2-A inserted below) are symmetrically positioned (shown is symmetry axis SA 2-A inserted below) on the frame (12 Figs. 1, 2, 3a, and 2-A inserted below).

    PNG
    media_image2.png
    543
    372
    media_image2.png
    Greyscale

Referring to Claim 3: Finkbeiner teaches the lifting column, wherein in use (shown in Fig, 6) the load on the carrier (20 Figs. 1, 2, 1-A inserted above) is substantially in the center (CL Fig. 1-A and Fig. 3-A inserted above) between the first (14 Fig. 1, 3a, and 3-A inserted below) and second masts (15 Fig. 1, 2, and 1-A inserted above).





    PNG
    media_image3.png
    439
    462
    media_image3.png
    Greyscale



Referring to Claim 5: Finkbeiner teaches the lifting column, further comprising a positioner mechanism (Column 6, lines 5-8).



Referring to Claim 7: Finkbeiner teaches the lifting column, wherein the carrier (20 Figs. 1 and 2) comprises a wheel rotational adjuster (27 and 28 Figs. 1 and 2; Column 5, lines 58-65).

Referring to Claim 8: Finkbeiner teaches the lifting column, wherein the wheel rotational adjuster (27 and 28 Figs. 1 and 2) comprises a roller (Column 5, lines 58-65) that is configured for acting as a fork part of the carrier.

Referring to Claim 9: Finkbeiner teaches the lifting column, further comprising a locking mechanism (48 Figs. 1 and 4) configured for (Column 8, lines 56-62) locking a wheel and/or components of a wheel assembly to the carrier or frame (shown in Fig. 4).

Referring to Claim 10: Finkbeiner teaches the lifting column, further comprising a controller (Abstract, lines 9-12) configured for controlling movements (Column 9, lines 48-54) and/or settings of the lifting column.

Referring to Claim 11: Finkbeiner teaches the lifting column, further comprising an electrical drive (Column 5, lines 41-46) for moving the lifting column.

Referring to Claim 12: Finkbeiner teaches the lifting column, wherein the carrier (20 Figs. 1 and 2) and/or part of the carrier comprises a release-mechanism (Column 5, lines 55-58) configured for releasing the carrier and/or part of the carrier from the mast.
Referring to Claim 15: Finkbeiner teaches a method for lifting a vehicle, comprising the steps of:
providing a lifting system (A, B, C, and D Fig. 4-A inserted below) with at least one lifting column (11 Figs. 1 and 6);
positioning the lifting column (shown in Fig. 6 and Fig. 4-A inserted below) relative to the vehicle; and
lifting the vehicle (shown in Fig. 6 and Fig. 4-A inserted below).

    PNG
    media_image4.png
    319
    476
    media_image4.png
    Greyscale

Referring to Claim 16: Finkbeiner teaches the method, further comprising the step of performing maintenance (Column 9, lines 17-19) with removing a wheel (Column 10, lines 41-48) and/or components of a wheel assembly.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Finkbeiner (U.S. Patent No. 10,076,931 B2), in view of Bostad et al. (U.S. Patent No. 5,368,435 A).

Referring to Claim 4: Finkbeiner teaches the lifting column, but is silent on comprising a side-shift mechanism.
Bostad et al. (U.S. Patent No. 5,368,435 A), in an analogous invention, teaches a side shift mechanism (52 Fig. 3; Column 4, lines 41-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Finkbeiner with the teachings of Bostad et al. for the purpose of having an additional adjustment feature which would facilitate lining up the lifting rollers with the tire without the need to move the entire lifting column and beneficial for making fine adjustments once the vehicle has been raised.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Finkbeiner (U.S. Patent No. 10,076,931 B2), in view of May (U.S. Patent No. 3,532,239 A).

Referring to Claim 6: Finkbeiner teaches the lifting column, but is silent on comprising a tilting mechanism.
May (U.S. Patent No. 3,532,239 A), in an analogous invention, teaches a tilting mechanism (6 and 8 Fig. 4; Column 2, lines 20-37) for the similar configuration rollers (4 Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Finkbeiner with the teachings of May for the purpose of having an additional range of motion for making fine adjustments along with the ability to compensate for an uneven distribution of weight or uneven surfaces where the mobile lifting column may rest. 

Referring to Claim 19: Finkbeiner teaches the lifting column, wherein the carrier (20 Figs. 1 and 2 of Finkbeiner) comprises a wheel rotational adjuster (27 and 28 Figs. 1 and 2; Column 5, lines 58-65 of Finkbeiner).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Finkbeiner (U.S. Patent No. 10,076,931 B2) in view of May (U.S. Patent No. 3,532,239 A) as applied to Claim 19, in further view of Erlenbach (U.S. Patent No. 8,887,929 B2).

Referring to Claim 20: Finkbeiner teaches the lifting column, but is silent on comprising a tool arm configured for carrying a tool.
Erlenbach (U.S. Patent No. 8,887,929 B2) teaches a tool arm (100 Figs. 1 and 7) configured for carrying a tool (Column 4, lines 44-48) on a similar configuration automotive lift (200 Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Finkbeiner with the teachings of Erlenbach for the purpose of having a convenient storage for the commonly used tools at a close proximity (lines 37-41 of Erlenbach).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Finkbeiner (U.S. Patent No. 10,076,931 B2), in view of Erlenbach (U.S. Patent No. 8,887,929 B2).
Referring to Claim 13: Finkbeiner teaches the lifting column, but is silent on a tool arm configured for carrying a tool.
Erlenbach (U.S. Patent No. 8,887,929 B2) teaches a tool arm (100 Figs. 1 and 7) configured for carrying a tool (Column 4, lines 44-48) on a similar configuration automotive lift (200 Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Finkbeiner with the teachings of Erlenbach for the purpose of having a convenient storage for the commonly used tools at a close proximity (Column 1, lines 37-41 of Erlenbach).
Erlenbach (U.S. Patent No. 8,887,929 B2)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Finkbeiner (U.S. Patent No. 10,076,931 B2), in view of Erlenbach (U.S. Patent No. 8,887,929 B2) applied to Claim 13, and in further view of Jaipaul (U.S. Patent No. 9,868,621 B2).

Referring to Claim 14: Finkbeiner as modified teaches the lifting column, wherein the lifting column (11 Figs. 1 and 6 of Finkbeiner) comprises at least one battery (Column 5, lines 33; Page 3, lines 5-7 of WO2010112200A1 translation), but is silent on the battery is specifically operatively connected to the tool for driving the tool.
Jaipaul (U.S. Patent No. 9,868,621 B2), in an analogous invention, teaches a similar configuration lifting column (22 Fig. 2) comprising a similar configuration battery (Column 7, lines 25-32) is specifically operatively connected to the similar configuration tool (Column 7, lines 16-26) for driving the tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Finkbeiner with the teachings of Jaipaul for the purpose of increasing mobility and ability to maintain productivity in areas that are prone to power outages (Column 1, lines 45-49 of Jaipaul).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Finkbeiner (U.S. Patent No. 10,076,931 B2), in view of Erlenbach (U.S. Patent No. 8,887,929 B2), and in further view of Jaipaul (U.S. Patent No. 9,868,621 B2).

Referring to Claim 17: Finkbeiner teaches a lifting column (11 Figs. 1 and 6) for lifting a vehicle (shown in Fig. 6), wherein the lifting column comprises:
a frame (12 Figs. 1, 2, and 3a) provided with a mast (14 Fig. 1 and 3a);
at least one carrier (20 Figs. 1 and 2) configured for engaging the vehicle, wherein the at least one carrier (20 Figs. 1 and 2) is moveable relative to the mast (movable vertically relative to the mast shown in Fig. 6);
a lifting mechanism (17 Figs. 1 and 2; Column 1, lines 13-16) with a drive (Column 5, lines 35-41) for moving the at least one carrier (20 Figs. 1 and 2) and lifting the vehicle (shown in Fig. 6);
one or more batteries (Column 5, lines 33; Page 3, lines 5-7 of WO2010112200A1 translation) for providing power to the lifting column and its components; but is silent on a
a tool arm that can be provided with a tool configured for performing operations on the vehicle, wherein in use the one or more batteries can be specifically operatively connected to the tool for driving the tool, such that the one or more batteries act as tool drive.

	Erlenbach (U.S. Patent No. 8,887,929 B2) teaches a tool arm (100 Figs. 1 and 7) that can be provided with a tool (Column 4, lines 44-48) configured for performing operations on the vehicle (Column 1, lines 5-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Finkbeiner with the teachings of Erlenbach for the purpose of having a convenient storage for the commonly used tools at a close proximity (Column 1, lines 37-41 of Erlenbach).
	Jaipaul (U.S. Patent No. 9,868,621 B2), in an analogous invention, teaches a similar configuration lifting column (22 Fig. 2) comprising a similar configuration battery (Column 7, lines 25-32) specifically operatively connected to the similar configuration tool (Column 7, lines 16-26) for driving the tool, such that the one or more batteries act as tool drive (Column 7, lines 16-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Finkbeiner with the teachings of Jaipaul for the purpose of increasing mobility and ability to maintain productivity in areas that are prone to power outages (Column 1, lines 45-49 of Jaipaul).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Finkbeiner (U.S. Patent No. 10,076,931 B2), in view of Erlenbach (U.S. Patent No. 8,887,929 B2), in view of Jaipaul (U.S. Patent No. 9,868,621 B2), as applied to Claim 17, and in further view of May (U.S. Patent No. 3,532,239 A).

Referring to Claim 18: Finkbeiner as modified teaches the lifting column, but is silent on comprising a tilting mechanism.
May (U.S. Patent No. 3,532,239 A), in an analogous invention, teaches a tilting mechanism (6 and 8 Fig. 4; Column 2, lines 20-37) for the similar configuration rollers (4 Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Finkbeiner with the teachings of May for the purpose of having an additional range of motion for making fine adjustments along with the ability to compensate for an uneven distribution of weight or uneven surfaces where the mobile lifting column may rest. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan (U.S. Patent No. 8,282,075 B2), an adjustable vehicle lift.
Horimizu (U.S. Pub. No. 2017/0313561 A1), a vehicle lift with access to the wheel.
Edwards (U.S. Pub. No. 2019/0010034 A1), a tire lift with wheel access.
Mikio Mori et al. (JP2017071228 A), a tire lifter rollers and wheel access.
Hedley et al. (CA2836301C), a tire holder with wheel access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 19, 2022